Citation Nr: 0941959	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the above claims.  Jurisdiction 
over this case, however, is maintained by the Regional Office 
in Montgomery, Alabama.  

In August 2009, the Veteran's representative filed a motion 
to advance his appeal on the Board's docket and the motion 
was granted in October 2009 pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002). 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his 
military service. 


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for bilateral 
hearing loss and tinnitus.  This award represents a complete 
grant of the benefits sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.

The Veteran contends that service connection for bilateral 
hearing loss and tinnitus is warranted because he developed 
these conditions during service.  He asserts that his 
symptoms began as a result of a fungal ear infection he was 
diagnosed with while stationed in the Philippines in 1945 or 
were caused by noise exposure during service with the field 
artillery.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claim in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
a year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  As discussed below, however, 
there is no evidence in the Veteran's claims file of hearing 
loss within one year of separation from service in May 1946, 
so the presumptive provisions of 38 C.F.R. §§ 3.307(a) and 
3.309(a) for a chronic disease do not apply to this case. 

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
The evidence demonstrates current disabilities of bilateral 
hearing loss and tinnitus.  In this regard, at the Veteran's 
VA audiology consultation in November 2005, the VA 
audiologist diagnosed mild to profound sensorineural hearing 
loss in the left ear, and moderate to severe sensorineural 
hearing loss in the right ear.  An audiogram was completed 
from this examination appearing to show auditory thresholds 
at or above 40 for all five relevant frequencies, for both 
ears, and his speech threshold scores were reported at 55 for 
the right ear, and 50 for the left ear.  Accordingly, the 
Veteran has a current hearing loss disability as defined by 
38 C.F.R. § 3.385.  In addition, he was also diagnosed with 
tinnitus on an April 2006 VA examination.  

In determining whether the Veteran's hearing loss or tinnitus 
began in service, his service treatment records are silent as 
to specific complaints of hearing loss or tinnitus.  However, 
his service treatment records show a report of right ear pain 
lasting four days in November 1945, which resulted in a 
diagnosis of otitis, cause undetermined.  This is 
corroborated by his May 1946 separation exam, where the 
examiner reported that the Veteran suffered from a fungus 
infection of both ears beginning in November 1945 and that he 
was hospitalized for 11 days in the 34th Field Hospital.  An 
examination of the ears at separation revealed extensive 
scaling and drainage in both ear canals.  Furthermore, the 
Veteran's DD-214 establishes that he served as a Field 
Lineman and is qualified with the MM Carbine, which 
corroborates his reported history of noise exposure.   

Where there are several medical opinions of record evaluating 
the relationship between the Veteran's current disabilities 
and service, it is the responsibility of the Board to assess 
the credibility and weight given to the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, a private 
audiologist in February 2006 and a VA audiologist in April 
2006 each proffered differing opinions on the etiology of the 
Veteran's disabilities.  

The VA examiner provided the opinion that the Veteran's 
hearing loss and tinnitus were not caused by a fungal 
infection because the hearing loss is sensorineural and not 
of the temporary nature that the examiner would expect in 
cases of conductive hearing loss caused by infection.  The 
examiner was also of the opinion that the Veteran's tinnitus 
was caused by his hearing loss.  However, the examiner 
declined to give an opinion on whether the Veteran's hearing 
loss was caused by noise exposure while in service, stating 
that any opinion on that issue would be based on mere 
speculation.  Therefore, this opinion on any possible effect 
of noise exposure is of little probative value, and speaks 
neither for nor against the Veteran's claim.  Bloom v. West, 
12 Vet. App. 185, 186-187 (1999).

The private audiologist also proffered the opinion that the 
Veteran's hearing loss is sensorineural, but instead stated 
that it is very likely that the ear infections and possibly 
the medications used at the time contributed greatly to this 
hearing loss.  The opinion explained that the pattern of 
hearing loss was not that which is typically seen with noise 
exposure alone.  No opinion was given regarding the Veteran's 
tinnitus. 

In weighing the medical evidence of record, it is noted that 
the VA examiner had access to and reviewed the Veteran's 
claims file.  However, the notes from the private audiologist 
indicate that the Veteran's history was reviewed verbally, 
and included an account of the ear infection he contracted 
while serving in the field artillery in the Philippines.  
Both opinions were given by audiologists with similar levels 
of expertise, and both opinions provided adequate reasoning 
for their findings:  the private audiologist's opinion 
considered the effect that noise exposure, fungal infection, 
and the medications used at the time may have had on the 
Veteran's hearing in combination, while the VA examiner 
considered the generally temporary nature of the effect a 
fungal infection would have on hearing loss.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (2008) (holding 
that the Board must consider whether the examiner had 
sufficient facts and data, and provided sufficient reasoning 
in assessing its probative value).  Therefore, the Board 
finds that the positive opinion of the private audiologist to 
be of at least equal probative value as the opinion of the VA 
examiner.   

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that are favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The 
evidence establishes that the Veteran has a current diagnosis 
of hearing loss and tinnitus, and, furthermore, the Veteran 
is competent to report symptoms of tinnitus.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007).  There is evidence in the 
record that the Veteran had a severe fungal ear infection 
while in service, and that, by serving with the field 
artillery, he experienced noise exposure.  Lastly, the 
private audiologist found that it was "very likely" that 
his ear infections and possibly the medication used at the 
time, in conjunction with noise exposure, contributed greatly 
to his current hearing loss.  Therefore, while the competent 
evidence is not unequivocal, it has nevertheless placed the 
pertinent record in relative equipoise. 

While the private opinion did not address the Veteran's 
tinnitus, the VA examiner, who otherwise held that it was 
less likely than not that hearing loss was incurred in 
service, provided the opinion that the tinnitus was "more 
likely" related to the Veteran's hearing loss.  See 
38 C.F.R. § 3.310 (2009).  Accordingly, as his tinnitus has 
been related to his hearing loss, which has been related to 
service by competent evidence, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b).  The appeal is granted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


